376 P.2d 634 (1962)
Johnny Rod LOTT, Petitioner,
v.
The STATE of Oklahoma, and R.R. Raines, Warden, Oklahoma State Penitentiary, McAlester, Respondents.
No. A-13296.
Court of Criminal Appeals of Oklahoma.
November 28, 1962.
Johnny Rod Lott, petitioner, pro se.
Mac Q. Williamson, Atty. Gen., Lewis A. Wallace, Asst. Atty. Gen., for respondent.
*635 NIX, Presiding Judge.
This is an original proceeding in Habeas Corpus filed in this Court by the Petitioner, Johnny Rod Lott, # 66667, an inmate of the Oklahoma State Penitentiary. He was sentenced to 2 years for the crime of Second Degree Burglary from the District Court of Oklahoma County on March 16, 1962.
Petitioner seeks release from confinement on the basis of being a first offender, and so alleges in his verified petition. His contention is based on the portion of Title 57 O.S.A. § 138, which reads as follows:
"* * * All inmates serving their first term with a good conduct record and who have no infraction of the rules and regulations of the penal institution shall be allowed as a deduction from his term of imprisonment the jail term, if any, served prior to being received at the penal institution. * * *"
In the Response filed by the Attorney General, with copies of Judgment and Sentence; and Petitioners Prison Record attached, it should be noted that such is not the case in this instance.
Also, upon checking with the Pardon and Parole Board, it was discovered that petitioner had served two prior terms in Federal Reformatories.
Under the above statute, the Petitioner would not be entitled to credit for time spent in county jail since his criminal record shows these prior convictions.
For the foregoing reasons, the application for Writ of Habeas Corpus is hereby denied.
BRETT and BUSSEY, JJ., concur.